DETAILED ACTION
Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, recites the limitation "the second speed" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0356139) in view of Pullins (US 2016/0265533)
Regarding claim 1, Johnson discloses a portable screw compressor (screw compressor 10, par 0007), comprising: a spiral valve (slide valve, mechanical unloader 12, par 0008, 0033, 0034) configured to be driven by an actuator motor; and an electronic controller (controller 24, controls mechanical unloader 12, par 0034; and speed of compressor, par 0035) coupled to an engine (Variable frequency drive 22 controlled by controller 24, par 0035) of the portable screw compressor and to the actuator motor (slide valve mechanical unloader 12, controlled by controller 24,  par 0034 implicitly there is a motor for the controller to control the unloader), the electronic controller configured to: for a compressor pressure (operating parameters include suction or discharge pressure of compressor, par 0036; or suction pressure to determine flow rate, par 0047) of the portable screw compressor exceeding an upper bound … (pressure measurements may be operational parameters instead of temperature, par 0036; capacity exceeds load par 0051; a person of ordinary skill in the art would recognize that when capacity exceeds load, pressure will be higher), drive the actuator motor to configure the spiral valve to open one or more ports (capacity exceeds load, operate unloader to reduce capacity, par 0051; multiple ports, par 0034, mechanical unloader may incrementally open, par  0051); and for the compressor pressure of the portable screw compressor being lower than a lower bound … (pressure measurements may be operational parameters instead of temperature, par 0036; load exceeds capacity, par 0052; a person of ordinary skill in the art would recognize that when capacity exceeds load, pressure will be higher), drive the actuator motor to configure the spiral valve to close the one or more ports (load 
Nevertheless, Johnson discloses that pressure measurements at suction and discharge may be the operation parameter for operation (Johnson, par 0036). Johnson also teaches scenarios where compressor capacity exceeds load (Johnson, par 0051) and where load exceeds compressor capacity (Johnson, par 0052).  Therefore it would have been obvious a person of ordinary skill in the art that measuring compressor load of the Johnson compressor with discharge pressure (Johnson, par 0036) will require consideration of upper and lower bounds for pressure, and would thereby meet the claimed limitation of nominal pressure range.
Furthermore, Johnson teaches an unloader slide valve (Johnson, par 0034) instead of a spiral valve. Pullins teaches an analogous compressor with a spiral valve (Pullins, spiral valve, par 0017).  Because both references teach the use of their respective valves as unloader valves, it would have been obvious to one skill in the art to substitute the slide valve of Johnson for the spiral valve of Pullins to achieve the predictable result of a mechanical unloader for a compressor.
Regarding claim 5, Johnson discloses the portable screw compressor of claim 1, wherein the electronic controller is configured to: for receipt of a trigger (desired speed is determined at step 102, par 0048) to engage the portable screw compressor: increase engine speed of the engine until a first speed is reached (VFD 22 increases compressor speed to ideal desired speed, par 0048-0049); and then drive the actuator motor to control the spiral valve to close one or more ports (unloaders  12 are used to adjust capacity of the compressor, par 0050; closing unloaders when at optimum speed, par 0052). 
Regarding claim 6, Johnson discloses the portable screw compressor of claim 5, wherein the electronic controller is configured to, for receipt of a trigger (sudden change in compressor load such that load exceeds capacity, par 0054) to engage the portable screw compressor, increase the engine speed (VFD 22 increases speed till it meets loads, par 0054) from the first speed to a second speed (id.) 
Johnson does not explicitly disclose that increasing the engine speed and operating the spiral valve occur simultaneously (interpretation of the term “while” in the claim). Nevertheless, as a matter of law selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); See MPEP 2144.04). In this case, the sequence of Johnson results in the expected result of an increased capacity of the compressor of Johnson by closing unloader ports and increasing compressor speed; applicant has not disclosed any new or unexpected result of the change in sequence. Therefore it would have been obvious as a matter of law, that a change of sequence of operating the compressor speed and the unloader valve in order to increase compressor capacity is obvious.
Regarding claim 7, Johnson discloses the portable screw compressor of claim 1, further comprising a sensor array (sensors, par 0036) configured to provide environmental sensor data to the electronic controller, wherein the electronic controller (controller references map based on speed and operating parameters, par 0038) determines the nominal pressure range (pressure may be an operating parameter, par 0036) and engine speed (par 0038) for the engine from the environmental sensor data (map is interrogated using data, par 0042). 
Regarding claim 8, Johnson discloses a non-transitory computer readable medium (computer memory 28, par 0043), storing instructions for execution by an electronic controller (processor 26, with controller 24, par 0043-0044) connected to an engine (variable frequency drive 22, par 0044) in a portable screw compressor (screw compressor 10, par 0007) comprising a spiral valve configured to be driven by an actuator motor connected to the electronic controller, the instructions comprising: for a compressor pressure of the portable screw compressor exceeding an upper bound of a nominal pressure range, drive the actuator motor to configure the spiral valve to open one or more ports 
Regarding claim 12, Johnson discloses the non-transitory computer readable medium of claim 8, the instructions further comprising: for receipt of a trigger (desired speed is determined in step 102, par 0048) to engage the portable screw compressor: increasing engine speed of the engine until a first speed is reached (VFD 22 increases compressor speed to ideal desired speed, par 0048-0049); and then driving the actuator motor to control the spiral valve to close the one or more ports (unloaders  12 are used to adjust capacity of the compressor, par 0050; closing unloaders when at optimum speed, par 0052). 
Regarding claim 13, Johnson discloses the non-transitory computer readable medium of claim 12, wherein the instructions further comprise, while driving the actuator motor to control the spiral valve to close the one or more ports (unloader  12 are used to adjust capacity of the compressor, par 0050; closing unloaders when at optimum speed, par 0052), increasing the engine speed from the first speed to the second speed (VFD 22 increases speed till it meets loads, par 0054).   Johnson does not explicitly disclose that increasing the engine speed and operating the spiral valve occur simultaneously (interpretation of the term “while” in the claim). Nevertheless, as a matter of law selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results  (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); See MPEP 2144.04). In this case, the sequence of Johnson results in the expected result of an increased capacity of the compressor of Johnson by closing unloader ports and increasing compressor speed; applicant has not disclosed any new or unexpected result of the change in sequence. Therefore it would have been obvious as a matter of law, that a change of sequence of operating the compressor speed and the unloader valve in order to increase compressor capacity is obvious.
. 

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Pullins in view of Crane (US 2007/0151264).

Regarding claim 2 dependent on 1, Johnson does not disclose wherein the electronic controller is configured: for receipt of a trigger to shutdown the portable screw compressor: reduce engine speed of the engine until a first speed is reached; and then drive the actuator motor to configure the spiral valve to open the one or more ports. 
Crane teaches reduced compressor capacity controls wherein the electronic controller is configured: for receipt of a trigger to shutdown the portable screw compressor (fig 4, system shutdown for low capacity demand, par 0034): reduce engine speed of the engine until a first speed is reached (low frequency control program at step 408, compressor operates at lower frequency, par 0033); and then drive the actuator motor to configure the spiral valve to open the one or more ports (the capacity control program unloads the compressor as necessary, par 0033).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the shutdown sequence of Crane into the compressor control of Johnson, in order to automatically control a compressor to reduce compressor capacity. Furthermore, as a matter of law selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); See MPEP 2144.04). In this case, the sequence of Johnson in view of Crane results in the expected result of a decreased capacity of the compressor by 
Regarding claim 3 dependent on 2, Johnson in view of Crane teaches wherein the electronic controller is configured to, for receipt of the trigger to shutdown the portable screw compressor, reduce the engine speed from the first speed to a second speed (Crane, compressor shuts off in step 418, a shutdown compressor has a speed of zero, par 0034) while driving the actuator motor to configure the spiral valve to open the one or more ports. Furthermore, as a matter of law selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); See MPEP 2144.04). In this case, the sequence of Johnson in view of Crane results in the expected result of a decreased capacity of the compressor by opening unloader ports and decreasing compressor speed; applicant has not disclosed any new or unexpected result of the change in sequence. Therefore it would have been obvious as a matter of law, that a change of sequence of operating the compressor speed and the unloader valve in order to decrease compressor capacity is obvious.
Regarding claim 9 dependent on 8, Johnson does not disclose the instructions further comprising: for receipt of a trigger to shutdown the portable screw compressor: reducing engine speed of the engine until a first speed is reached; and then driving the actuator motor to configure the spiral valve to open one or more ports while possibly reducing the engine speed from the first speed to the second speed. Crane teaches reduced compressor capacity controls wherein the electronic controller is configured: for receipt of a trigger to shutdown the portable screw compressor (fig 4, system shutdown for low capacity demand, par 0034): reduce engine speed of the engine until a first speed is reached (low frequency control program at step 408, compressor operates at lower frequency, par 0033); and then prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); See MPEP 2144.04). In this case, the sequence of Johnson in view of Crane results in the expected result of a decreased capacity of the compressor by opening unloader ports and decreasing compressor speed; applicant has not disclosed any new or unexpected result of the change in sequence. Therefore it would have been obvious as a matter of law, that a change of sequence of operating the compressor speed and the unloader valve in order to decrease compressor capacity is obvious.
Regarding claim 10 dependent on 9, Johnson does not disclose the instructions further comprising, for receipt of the trigger to shutdown the portable screw compressor, reduce the engine speed from the first speed to a second speed (Crane, compressor shuts off in step 418, a shutdown compressor has a speed of zero, par 0034) while driving the actuator motor to configure the spiral valve to open the one or more ports. Furthermore, as a matter of law selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); See MPEP 2144.04). In this case, the sequence of Johnson in view of Crane results in the expected result of a decreased capacity of the compressor by opening unloader ports and decreasing compressor speed; applicant has not disclosed any new or unexpected result of the change in sequence. Therefore it would have been obvious as a matter of law, that a change of . 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Pullins in view of Lifson (US 2005/0235689).
Regarding claim 4 dependent on 1, Johnson does not disclose wherein the electronic controller is configured to: for receipt of a trigger to shutdown the portable screw compressor due to overheating: maintain or increase engine speed of the engine while driving the actuator motor to configure the spiral valve to open the one or more ports; and reduce the engine speed of the engine when a temperature of the portable screw compressor falls below a threshold. 
Lifson teaches a compressor (compressor, abstract) configured to: for receipt of a trigger to shutdown the portable screw compressor due to overheating (high ambient temperature leading to nuisance shutdowns, par 0010): maintain or increase engine speed of the engine (unload compressor and stop nuisance shutdown, par 0010, 0025) while driving the actuator motor to configure the spiral valve to open the one or more ports (unload compressor, par 0010, 0025); and reduce the engine speed of the engine when a temperature of the portable screw compressor (a shutdown threshold for the shutdown can be determined, at high temp maximum load conditions, par 10) falls below a threshold (implicitly a shutdown will occur when extreme condition continues to exist and the compressor has been maximally unloaded, par 10, see claim 8, 17).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a unloading step for a compressor high temperature issue as taught by Lifson (Lifson, par 0010) into the controls of Johnson in view of Pullins, in order to avoid nuisance high temperature shutdowns and thereby reduce the amount of cycling thereby increasing the life and reliability of the compressor (Lifson, par 0024).

Lifson teaches a compressor (compressor, abstract) configured to: for receipt of a trigger to shutdown the portable screw compressor due to overheating (high ambient temperature leading to nuisance shutdowns, par 0010): maintain or increase engine speed of the engine (unload compressor and stop nuisance shutdown, par 0010, 0025) while driving the actuator motor to configure the spiral valve to open the one or more ports (unload compressor, par 0010, 0025); and reduce the engine speed of the engine when a temperature of the portable screw compressor (a shutdown threshold for the shutdown can be determined, at high temp maximum load conditions, par 10) falls below a threshold (implicitly a shutdown will occur when extreme condition continues to exist and the compressor has been maximally unloaded, par 10, see claim 8, 17).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a unloading step for a compressor high temperature issue as taught by Lifson (Lifson, par 0010) into the controls of Johnson in view of Pullins, in order to avoid nuisance high temperature shutdowns and thereby reduce the amount of cycling thereby increasing the life and reliability of the compressor (Lifson, par 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746